 Case 2:18-cv-09439-JAK-AS Document 88 Filed 11/12/19 Page 1 of 2 Page ID #:915

                                                                                                    ~~~tD


     2      ~~j'1~~'"~                  '~i     Q JC~,(1   (Full Name)

             C
             , ~ "C"1 ~ ~         V (~,`~C~{(~(~{-~ ~-Address Line 1)


     3       V ~c~ c~a rk- W CG11 i ~vt> IQ ~Aadre~ Line 2)
     4
                                                           (Phone Number)
     5
                                                in Pro Per
     6      (indicate Plaintiff or Defendant)


     7


     g
                                                Ul~ITED S'T'ATES DISTItIC'I' COU1tT
     9                                        CEll~TTTRAL DIS~"RICT OF CALIFORNIA
 la
 11
                                                                             Case No.: ~: I ~`CV ~ 04~ 3 ~'- J k11:-~5
 12 _~i~~nce-r. M ~1~ hc~ Z~r~.~, r~a~,~~~)
 13                              Plaintiff,                              )
                                                                         ~ PROOF OF SERVICE BY NraTr~
 14                   vs•
15          AnV ~tJ~L             N~GR`~ C>ACa t-, C.p~~o(a~hc,~
           n y~..ca ScXv,cr Lc~~cG1 ~!-~ vx~
           ~vKsc PGI.rMc~rST~.LLj~
16         ~c~-~~ ~ ~~~r~q ~~.~
            yam Cha,~~.cl~ctta~= o~rrrs o(:
17        SA-v~ Chc~.,~1r~
          1.i3G5kx~n ~~r~Pss .'re LLC
18
          (`)l ~ v t ct.. ~Cs
19                                                              '
                                Defendant(s).                            )
20

21

22
               I~ c~ra r~ ~ ~er                                       ,declare as follows:
23                                 (name of rson serving documents)

24
                     My address is i b5S v ~ oc ►.~-c 5 S~-rcc~
25
            _~o~ xi-t.+r~~4c-~                dal ~ ~rrr~, 40o s 2                          ,which is located in the
26
         county where the mailing described below took place.
27




                                                                         I
         Pro Se Clinic Form                                     Proof of Service
 Case 2:18-cv-09439-JAK-AS Document 88 Filed 11/12/19 Page 2 of 2 Page ID #:916




      1                 On     ~ t - ~ 2- 1°1          ,I served the documents) described as:
     2                             (date of mailing)



     3 ~c1~to ~~ c.~~~1 ~~ n~~ r~'~ o~ t l ~ la ~ 20 l °b
          ~J    —T          (list the names ofthe documents you are mailing)
     4

     E

     C~
     7

     8

     9
 1Q

 11

 12 on all interested parties in this action by placing a true and correct copy thereof in
 13- a sealed envelope, with first-class postage prepaid thereon, and deposited said
 14         envelope in the United States mail at or in ~,..~~., ~ Q~~,G~:,~ (`_r,_,1; ~o~r,~ a                          ,
                                                                                      ity and state of mailing)
15 I I addressed to:
                                                                         A rnco              cc Cr3r~~7~ v ~v
16 .L~nV /k-NL~ McXi(n t~~,_r~ t-i ~~;~ame)
                            ___T    t-                                    9b 3-~'N' /~1My ~                             (name)
                                                                          ò H52 ~c~'~s r"~ v~                       ~ zt~~{9
            ~~ '3 3U ~~ once,~ 3~vlararrl ~v~l~~~~s)                       b~vn h ►:c~}~-cJt~ ~JE'~+ Cc~~ ~ F(yYn~ A, (address)
17
                  }-                 ~1 r      Q8~~                       `w c~ern 1~rcc~vcs s ~v'e u..
18 ~Q h TGI              ~-~f~--~S-r`al 1 `~~~dress)
                                                                         ~vv~ G~-
                                                       (address)         ^2~ 1 L~~~ ~1S Q!IV ~.            (address)
19                                                                       1N ~ lrv.~ ~hah, ~EI aux~-~"G t~~o$
20
                    Ideclare under penalty of perjury that the foregoing is true and correct.
21

22        Executed on           ll~- 12- i~l                 at        L.~~ ~Jq~c~S, (~~`,                        ~~ Q~Cj12
                                           (date)                                 (     and state of signing)
23
                                                              ~~
                                                              ~S                      ,6~.~L'I
24

25                                                            mur~1lS~~t~`~-+~~
                                                              (print n   e)
26

27

28


                                                                   2
          Pro Se Clinic Form                             Proof of Service
